This is a motion to strike the transcript and dismiss the appeal on the principal ground that the transcript purports to show the testimony of witnesses in narrative form, whereas there is no authority for transposing testimony reported by a master in a chancery cause from questions and answers to narrative form, in the course of preparation of the transcript of the record for appeal to this Court.
We sustain the objection made. But it does not follow that the appeal itself should be dismissed, or the entire transcript stricken, because the evidence in the record is stated in narrative form without proper authority therefor.
We approve the practice of reducing evidence appearing in transcripts of the record in both common law and equity cases to narrative form. And if that practice were more generally observed here, it would greatly lighten the labors of this Court and facilitate the dispatch of cases required to be considered by us.
In common law cases the testimony can be converted from *Page 303 
questions and answers to narrative form in the course of preparation of a bill of exceptions.
In chancery cases the same transportation can be made by having a complete and accurate statement of the testimony gotten up in narrative form and presented to the Chancellor, to be examined, approved and certified to by him as being correct, all after the notice to the opposite party. Such practice is now general on appeals in the Federal Courts, and we believe it may be followed to good purposes in our own chancery procedure on appeal. We therefore approve and commend it as good practice.
The motion to strike and dismiss is denied, without prejudice to the right of appellant to renew the motion unless the transcript is amended to conform to this opinion within thirty days from the date of the filing of this order. Permission to withdraw the transcript for purposes of amendment is hereby given, with leave to apply to the Circuit Judge for approval and certification of the testimony in narrative form.
WHITFIELD, P.J. AND TERRELL, J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.